Citation Nr: 0935058	
Decision Date: 09/17/09    Archive Date: 09/23/09	

DOCKET NO.  04-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an automobile and specially adaptive equipment 
or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

A review of the evidence of records reveals that service 
connection is in effect for disabilities involving the knees 
and the feet.  The Veteran essentially maintains that she has 
loss of use of her feet.  The case was previously before the 
Board in August 2007 at which time it was remanded for 
further development.  Pursuant to the Remand, the Veteran was 
accorded a compensation and pension examination of the feet 
by VA in April 2009.  The claims file was reviewed by the 
examiner.  In responding to the question as to whether the 
Veteran's problems with her lower extremities would allow her 
to retain effective functioning in either foot or whether it 
would be equally well served by an amputation stump at the 
site of election below the knee with the use of a suitable 
prosthetic appliance and whether the acts of balance or 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis, the examiner stated "I 
cannot resolve this issue without resort to mere speculation.  
Bilateral knees with chondromalacia in the left knee and 
moderate degenerative changes in the right knee with status 
post past surgeries."  With regard to rationale for the 
opinion given, the examiner stated "this is an ethical, 
philosophical and physiological dilemma regarding the 
aforementioned request."  Elaboration was not provided.  It 
is not clear whether the examination was conducted by a 
physician's assistant and/or a staff physician.  In 
Nieves/Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that to have probative value, a medical examination 
report submitted to the Board must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  That has not been done in 
the instant case.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The physician's assistant and/or VA 
staff physician who conducted the April 
2009 examination should be contacted and 
asked to comment on the remarks following 
examination of the Veteran that month 
that they could not provide an opinion 
with regard to the Veteran's need for an 
automobile and specially adaptive 
equipment or for adaptive equipment only 
"without resort to mere speculation."  
One or the other or both should be asked 
to state whether it is at least as likely 
as not (that is at least 50 percent 
probability) that the Veteran is in need 
of an automobile or specially adaptive 
equipment because of the severity of her 
service-connected disabilities involving 
the lower extremities.  If each or both 
examiners continue to believe that such 
an opinion cannot be made without resort 
to speculation, each should fully explain 
why the question presented is so outside 
the norm of practice as to be impossible 
to use his or her medical expertise to 
render such an opinion.  The complete 
rationale for an opinion expressed should 
be provided.  If either or both are not 
available or are not comfortable 
expressing an opinion, another 
examination of the lower extremities is 
authorized, and that examiner is to state 
whether it is at least as likely as not 
that any clinically diagnosed disability 
involving the lower extremity renders the 
Veteran so disabled that she is entitled 
to an automobile and specially adaptive 
equipment or adaptive equipment only.

2.  The Veteran herself should be asked 
to indicate any sources from which she 
has sought and received orthopedic 
treatment and evaluation for her lower 
extremities in the recent past.  Any 
records identified should be obtained and 
associated with the claims file.

3.  After undertaking any other 
development deemed advisable in addition 
to that specified above, the claim should 
be readjudicated.  If the decision is not 
granted to the Veteran's satisfaction, 
she and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable period 
of time in which to respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



